Plaintiff seeks damages for injuries she sustained when she slipped and fell on the stairway outside the front door of defendants’ premises. As a matter of law, Administrative Code of City of NY § 27-375 does not apply to these exterior stairs *532because the stairs were not “used as exits in lieu of interior stairs” pursuant to section 27-376 (see Gaston v New York City Hous. Auth., 258 AD2d 220 [1999]). “Exit” is defined as “[a] means of egress from the interior of a building to an open exterior space” (Administrative Code § 27-232). This stairway “was outside the parameters of the building [and] did not provide a means of egress from the interior of the building to an open exterior space” (Gaston, 258 AD2d at 224). Concur— Andrias, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.